Citation Nr: 1445117	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B. B.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958 and from December 1958 to December 1974.  The Veteran died in November 2006; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014 the appellant and her son testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the appellant's claim.  Any future development or adjudication of the case should take into account both the paper and electronic files.

The appellant was born 1938 and has moved to advance her case on the docket.  As she meets the requirements for advancement on the docket based on "advanced age," the motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran's death certificate lists his immediate cause of death as hepatocellular carcinoma, and includes no additional conditions.  However, the appellant has argued that the Veteran, whose exposure to herbicides during service in the Republic of Vietnam has been conceded, was also diagnosed with Type II diabetes mellitus, ischemic heart disease, and prostate cancer, and that those conditions contributed substantially or materially to his death.  

Medical treatment records associated with the Veteran's claims file document diagnoses of diabetes mellitus, ischemic heart disease, and prostate cancer.  In a February 2008 letter, the Veteran's private physician, who also completed his death certificate, confirmed that the Veteran was diagnosed with Type II diabetes mellitus in addition to hepatocellular carcinoma of the liver, and suggested a link between those conditions and the Veteran's exposure to Agent Orange (AO).  However, the physician did not provide a rationale for his opinion or discuss the Veteran's diabetes in connection with the cause of his death.  

In December 2013, a VA physician opined that the Veteran's death "was less likely as not related to, caused by, or contributed substantially by the presumptive AO conditions."  He stated that the death certificate was clear and listed no conditions in addition to hepatocellular carcinoma.  He also stated that the Veteran's liver cancer was end stage at the time of diagnosis, and that the presumptive conditions with which the Veteran was also diagnosed were not considered etiologies for that type of cancer.  However, the physician did not address whether those conditions aided or lent assistance to the production of the Veteran's death, or resulted in debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of the liver cancer.  The Board notes, for example, that uncontrolled diabetes mellitus was assessed during the Veteran's final hospital visit.  Approximately one month prior, he was admitted to the hospital for "altered mental status" due to "serum glucose reported as over 500," and the evidence of record also shows that he suffered two myocardial infarctions earlier that year.  Based on the foregoing, the Board finds that an additional medical opinion is needed before the issue of entitlement to service connection for the cause of the Veteran's death can be adjudicated.

The Board also notes that, although the Veteran's death certificate and the admission report from his final hospital stay are associated with the claims file, no additional reports from that stay are of record.  The Board finds, therefore, that an attempt to obtain any additional records created during that hospital stay should be made on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to complete a release form for treatment records from Riverview Regional Medical Center.  After the requested release form is obtained, request all records from the Veteran's November 2006 hospital stay, including any terminal reports.  If any requested records are unavailable, the appellant should   be notified of such.

2.  After the above has been completed to the extent possible, forward the claims file to a VA physician for    an opinion as to whether the Veteran's Type II diabetes mellitus, ischemic heart disease, and/or prostate cancer, singly or jointly, at least as likely as not (50 percent probability or greater) contributed substantially or materially to cause or hasten his death from hepato-cellular carcinoma.  A complete rationale for all opinions expressed should be provided.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought   on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given  the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

